DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 2, 2022, April 1, 2021, March 5, 2021, February 19, 2021, November 12, 2020 and September 5, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs been considered by the examiner.

	Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: Control Processing for Mobile Robotic Devices

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 33-38, 41, 43-46, 49 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Nusser et al., U.S. Patent Application Publication No. 2017/0308096 (hereinafter NUSSER), in view of Wicks et al., U.S. Patent Application Publication No. 2015/0352721 (hereinafter WICKS).

	Claims 1-32 were canceled.

As per claim 33 (New), NUSSER teaches of a system for process tending with a self-driving vehicle having a robot arm (see fig. 2A, and par. 30-32: autonomous guided vehicle (AGV) with a robotic arm employed to transport and place packages), the system comprising:
a server configured to provide at least one of a process location and a machine
identifier (see fig. 1A and 1B, and par. 34-35 and 40: cloud-based server system provides remote mapping, layout and transport data for vehicle movement and control); the self-driving vehicle having a vehicle control system storing a map and configured to:
receive at least one of the process location and the machine identifier from the server (see par. 38: central planning provides data to get specific robotic devices to specified locations);
determine a waypoint based on at least one of the process location and the machine identifier (see par. 69 and 78: based on mapping and targeted delivery locations, the AGV’s are able to determine and relay data on where they will be traveling next); and
autonomously navigate the self-driving vehicle to the waypoint based on the map (see par. 78-79: the control system supports the navigation of AGV’s based on digital mapping, wherein the AGV’s can determine routes to move between destinations); and
the robot arm mounted on the vehicle, the robot arm having a robot arm control system storing at least one program executable by the robot arm (see fig. 3D and 3E; 
While NUSSER focuses on transporting and distributing material based on the robotic arm activity of an AGV device, the art fails to explicitly address execute the target program for at least operating the robot arm at the waypoint.  
	Like NUSSER, WICKS is directed to a robotic device that transports and moves items between various locations based on predetermined parameters.  However, the art further teaches of robotic devices capable of safely maneuvering between various midpoint locations, performing activities (e.g. loading, moving, transferring, etc.) and via sensor input, capable of making discrete processing decisions at the point of activity to provide appropriated activity at the waypoint that coincides with targeted program activity (see par. 31-33 and 45).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of WICKS's sensor and intermediary processing during waypoint locations, with NUSSER's system/method of manipulation of a robotic arm, to provide a more robust system which facilitates the safe execution involving the transfer, movement and/or delivery of items over distances while encountering obstacles along the [travel] path.	
	
As per claim 34 (New), the combination of NUSSER and WICKS teaches all of the limitations noted in the base claim(s) as outlined above, wherein WICKS further teaches of the system of claim 33, wherein the self-driving vehicle further comprises at least one vehicle safety sensor in communication with the vehicle control system (see fig. 3, element 315, and par. 54: the systems safety module and sensor system work in tandem to help the system avoid 

As per claim 35 (New), the combination of NUSSER and WICKS teaches all of the limitations noted in the base claim(s) as outlined above, wherein WICKS further teaches of the system of claim 34, wherein the robot arm control system further comprises at least one robot arm safety sensor in communication with the robot arm control system (see fig. 3, element 315, and par. 54: the systems safety module and sensor system work in tandem to help the system avoid obstacles), configured to sense a robot arm obstacle in the environment of the robot arm, such that the robot arm control system alters a movement of the robot arm based on the robot arm obstacle (see par. 54 and 58: safety system used as an avoidance system by detecting items in path and navigating around them).

As per claim 36 (New), the combination of NUSSER and WICKS teaches all of the limitations noted in the base claim(s) as outlined above, wherein WICKS further teaches of the system of claim 35, wherein the at least one vehicle safety sensor is configured to detect the vehicle obstacle based on a vehicle-safety field of view and the at least one robot arm safety sensor is configured to detect the robot arm obstacle based on a robot-arm-safety field of view, wherein at least one part of the vehicle-safety field of view does not overlap with the robot-arm-safety field of view (see fig. 6A-6E, and par. 61-62 and 78: the “deskewed” image versions take individual field views corresponding to each sensor and creates a large combined view, without any overlap, based on the safety field of view, whereby minimizing overlap for accuracy).

As per claim 37 (New), the combination of NUSSER and WICKS teaches all of the limitations noted in the base claim(s) as outlined above, wherein NUSSER further teaches of the system of claim 33, wherein selecting the target program comprises determining the machine identifier based on the process location, and selecting the target program based on the machine identifier (see par. 21-22: the identifying information for each of the AGV’s can be used to track, locate and dispatch units relative to mapping, workload and/or location relative to work duties).

As per claim 38 (New), the combination of NUSSER and WICKS teaches all of the limitations noted in the base claim(s) as outlined above, wherein WICKS further teaches of the system of claim 37, wherein determining the machine identifier based on the process location comprises capturing a machine image with a sensor and determining the machine identifier based on the machine image (see par. 3 and 31-32: image data is captured is used in further analyzing both the robotic arm and working items (e.g., boxes), whereby based on sensor device imagery, downstream device data may be generated for subsequent work details).

As per claim 41 (New), the combination of NUSSER and WICKS teaches all of the limitations noted in the base claim(s) as outlined above, wherein NUSSER further teaches of the system of claim 33, wherein the vehicle control system is further configured to:
update the waypoint to a new waypoint based on a new process location (see par. 42: mapping of the physical environment may be updated as a result of sensor-based detection changes along the path); and
transport the robot arm to the new waypoint with the self-driving vehicle (see par. 41-43: as a result of updated terrain input and dynamic mapping, intermediate stops may be altered for safe transport); and
the robot arm control system is further configured to execute the program with the robot arm at the new waypoint (see par. 41-43: along the path, the robot may scan labels/tags at 

As per claim 43 (New), NUSSER teaches of a method for process tending with a self-driving vehicle having a robot arm (see fig. 2A, and par. 30-32: method of controlling an autonomous guided vehicle (AGV) with a robotic arm used to transport and place packages), comprising:
receiving at least one of a process location and a machine identifier from a server (see fig. 1A and 1B, and par. 34-35 and 40: system receives mapping, layout and transport data via cloud-based server system for controlling safe vehicle movement and placement control of packages);
determining a waypoint based on at least one of the process location and the machine identifier (see par. 69 and 78: based on the type of device (identifier denotes vehicles with arms, regular transports without arms, etc.), mapping location and targeted delivery selections, the AGV’s are able to determine location, relay routing data and distinguish upcoming destinations and proposed activities);
selecting, with a controller of the robot arm, a program to be executed by the robot arm based on the at least one of the process location and the machine identifier (see par. 21: the AGV’s robotic arm selects programmed functions and performs operations based on determined conditions, and distributes and allocates material [e.g., boxes] based on (a) predetermined targeted location(s)); and
transporting the robot arm to the waypoint with the self-driving vehicle by autonomously navigating the self-driving vehicle to the waypoint based on a map stored at the self-driving vehicle (see par. 41-43: as a result of updated terrain input and dynamic mapping, the transport path for the robotic arm can updated to facilitate operations along intermediate stops for safe transport to targeted destinations).
execute the target program for at least operating the robot arm at the waypoint.  
	WICKS focuses on a robotic device that moves items between various locations based on predetermined parameters, wherein the reference further touches on robotic devices capable of safely maneuvering between various midpoint locations, performing activities (e.g. loading, moving, transferring, etc.) and via sensor input, capable of making dynamic intermediary processing decisions during processing activity, whereby enabling the robotic to successfully fulfil processing goals at waypoints that coincides with targeted program activity (see par. 31-33 and 45).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of WICKS's sensor and intermediary processing during waypoint locations, with NUSSER's system/method of manipulation of a robotic arm, to provide a more robust system which facilitates the safe execution involving the transfer, movement and/or delivery of items over distances while encountering obstacles along the [travel] path.	

As per claim 44 (New), the combination of NUSSER and WICKS teaches all of the limitations noted in the base claim(s) as outlined above, wherein WICKS further teaches of the method of claim 43, wherein transporting the robot arm to the waypoint with the self-driving vehicle comprises:
planning a path to the waypoint with the self-driving vehicle (see fig. 3, element 315, and par. 54: the systems safety module and sensor system work in concert to plan a path that avoids obstacles while traveling to a set destination);
sensing an obstacle along the path with the self-driving vehicle, and planning a new path to the waypoint based on the obstacle (see par. 54 and 58: the sensor-based safety system 
transporting the robot arm with the self-driving vehicle according to the new path (see par. 54 and 58: the newly formulated travel data is subsequently used as a basis for forming a form of obstacle avoidance guidance by allowing the vehicle to detect items in its path and navigate around them). 

As per claim 45 (New), the combination of NUSSER and WICKS teaches all of the limitations noted in the base claim(s) as outlined above, wherein NUSSER further teaches of the method of claim 43, wherein selecting the program comprises determining the machine identifier based on the process location, and selecting the program based on the machine identifier (see par. 21-22: the identifying information for each of the AGV’s can be used to track, locate and dispatch units relative to mapping, workload and/or location relative to work duties).

As per claim 46 (New), the combination of NUSSER and WICKS teaches all of the limitations noted in the base claim(s) as outlined above, wherein WICKS further teaches of the method of claim 45, wherein determining the machine identifier based on the process location comprises capturing a machine image with a sensor and determining the machine identifier based on the machine image (see par. 3 and 31-32: image data is captured is used in further analyzing both the robotic arm and working items (e.g., boxes), whereby based on sensor device imagery, downstream device data may be generated for subsequent work details).

As per claim 49 (New), the combination of NUSSER and WICKS teaches all of the limitations noted in the base claim(s) as outlined above, wherein NUSSER further teaches of the method of claim 43, further comprising the subsequent steps of:

transporting the robot arm to the new waypoint with the self-driving vehicle (see par. 41-43: as a result of updated terrain input and dynamic mapping, intermediate stops may be altered for safe transport); and
executing the program with the robot arm at the new waypoint (see par. 41-43: along the path, the robot may scan labels/tags at waypoints in an effort to effectively execute current operations, dynamically update forthcoming travels and make changes accordingly).

As per claim 51 (New), the combination of NUSSER and WICKS teaches all of the limitations noted in the base claim(s) as outlined above, wherein WICKS further teaches of the method of claim 44, further comprising: sensing a robot arm obstacle in the environment of the robot arm and altering the movement of the robot arm based on the robot arm obstacle (see par. 54 and 58: the sensor-based safety system used as an obstacle avoidance guidance system by detecting items in its path and navigating around them).

As per claim 52 (New), the combination of NUSSER and WICKS teaches all of the limitations noted in the base claim(s) as outlined above, wherein WICKS further teaches of the method of claim 51, wherein:
sensing obstacle along the path with the self-driving vehicle comprises sensing a vehicle-safety field of view (see par. 153: sensor modules may capture portions of the field of view and form overlapping out takes, resulting in output duplication and inaccurate positioning);
sensing the robot arm obstacle comprises sensing a robot-arm-safety field of view (see par. 173-154: error correction is employed in resolving the sensor-based information, whereby 
at least one part of the vehicle-safety field of view does not overlap with the robot-arm-safety field of view (see fig. 6A-6E, and par. 61-62 and 78: the “deskewed” image versions take individual field views corresponding to each sensor and creates a large combined view, without any overlap, based on the safety field of view, whereby minimizing overlap for accuracy)

Allowable Subject Matter
Claims 39-40, 42, 47-48 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, fail to explicitly teach or suggest of a system and method for facilitating progressive operations of a self-driving device having a robotic arm, consistent with independent claims 33 and 43 and proposed dependent claims 39, 42, 47 and 50, wherein explicit functions and robotic control protocols distinctly allocated to a traveling robotic arm is transferred to (a) subject device(s) at waypoints along a designated working path of travel, to subsequently perform precursory operations.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The aforementioned Nusser et al., U.S. Patent Application Publication No. 2017/0308096, focuses on using a fleet of various robotic devices to carryout activities along a .

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/K. B./
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119